698 N.W.2d 400 (2005)
472 Mich. 899-924
BRAUN
v.
ANN ARBOR CHARTER TP.
No. 126905.
Supreme Court of Michigan.
June 30, 2005.
SC: 126905, COA: 247109.
On order of the Court, the application for leave to appeal the May 20, 2004 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court. The motion to permit addition to the record is also considered, and it is DENIED.
CAVANAGH and KELLY, JJ., would grant leave to appeal.